DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 30, 2021 has been entered.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 4-6, 10, 13-15, 19 and 21-29 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 9, 13-17 and 20 of copending Application No. 16/919289 (reference application). The claim mapping is as follows: 
Current Application
Application No. 16/919289
Claim 1
Claims 1-5, 9 and 13
Claim 4
Claims 1-5, 9 and 13
Claim 5
Claims 1-5, 9 and 13
Claim 6
Claims 1-5, 9 and 13
Claim 10
Claims 14-16 and 20
Claim 13
Claims 14-17 and 20
Claim 14
Claims 14-17 and 20
Claim 15
Claims 14-17 and 20

Claims 14-16 and 20
Claim 21
Claims 1-5, 9 and 13
Claim 22
Claims 1-5, 9 and 13
Claim 23
Claims 14-17 and 20
Claim 24
Claims 14-17 and 20
Claim 25
Claims 14-17 and 20
Claim 26
Claims 14-17 and 20
Claim 27
Claims 14-16 and 20
Claim 28
Claims 14-17 and 20
Claim 29
Claims 14-17 and 20


Although the claims at issue are not identical, they are not patentably distinct from each other. Claim 1 recites a method for determining an automobile has been activated and in response obtaining a playlist containing references to audio files and streaming said audio files, as similarly recited in claims 1-4 of the copending application, and further recites a client device in close proximity to the automobile, as similarly recited in claims 5 and 9 of the copending application. Claim 1 further recites the audio files being saved for in-automobile playout, as similarly recited in claim 13 of the copending application. In addition, dependent claims 4-6 and 21-22 include further limitations regarding the location of the client device and user information of a vehicle user, and are therefore also considered obvious variations to the corresponding claims in the copending application. 
Claims 10 and 19 recite an article of manufacture and an automobile that includes a computing device for executing instructions to determine that an automobile has been activated, and in response obtaining a playlist containing references to audio files and streaming said audio files, as similarly recited in claims 14-16 of the copending application. Claims 10 and 19 further recite the audio files being saved for in-automobile playout, as similarly recited in claim 20 of the copending application. In addition, dependent claims 13-15 and 23-29 include further limitations regarding the location of the client device and user information of a vehicle user, and are therefore also considered obvious variations to the corresponding claims in the copending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 6, 10, 15, 19, 21-24 and 27-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Pub No 2004/0260835 A1 to Welk et al. (“Welk”) in view of US Patent Pub No 2016/0066004 A1 to Lieu et al. (“Lieu”).
As to claim 1, Welk discloses a method comprising: determining, by an automobile, that the automobile has been activated; in response to determining that the automobile has been activated, obtaining, by the automobile, a playlist from a client device (playlist from computer, see pg. 2, ¶ 0027; playlist activation by starting vehicle, see pg. 5, ¶ 0041 - ¶ 0042), wherein the playlist includes one or more references that were saved by way of the client device for in-automobile playout, wherein the one or more references indicate audio files (see pg. 4, ¶ 0037 - ¶ 0040); requesting, by the automobile, a stream of the audio files from one or more audio server devices; receiving, by the automobile, the stream of the audio files; and causing, by the automobile, audible playout of the stream of the audio files (via receiver/head unit of vehicle, see pg. 2, ¶ 0028; pg. 3, ¶ 0030; pgs. 4-5, ¶ 0035 - ¶ 0037, ¶ 0040 - ¶ 0043).  
Welk discloses the client device being any computer with internet access for connection to the automobile (see pg. 2, ¶ 0027, pgs. 3-4, ¶ 0034 - ¶ 0035, ¶ 0039 - ¶ 0040), but does not expressly disclose the client device located proximate to the automobile. However the use of a client device located proximate to the automobile is merely a straightforward possibility and therefore an obvious choice a skilled person would select, depending on the type of computer device associated with the user that is being used to create and edit playlists, as taught by Lieu, which discloses a similar audio playback system for vehicles, and further teaches the use of a client device in the form of a portable device that can be carried by the user to create or modify playlists (see pg. 3, ¶ 0029; pg. 5, ¶ 0043), and wherein the client device can therefore be located proximate to the automobile when carried by the user using the vehicle. The proposed modification is therefore considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, depending on the type of computer device being used to create and modify playlists, and further as the use of a device that can be detected in close proximity to the automobile used for audio playback can provide added security when establishing a connection between the client device and the automobile (Lieu pg. 2, ¶ 0017; pg. 8, ¶ 0077; pg. 9-10, ¶ 0099 - ¶ 0102).
As to claim 6, Welk in view of Lieu further discloses wherein the automobile includes an audio playout system, and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Welk pg. 2, ¶ 0028; pg. 3, ¶ 0030; pg. 5, ¶ 0042 - ¶ 0043).  
As to claim 10, Welk discloses an article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by an automobile (receiver, see pg. 3, ¶ 0030), cause the automobile to perform operations comprising: determining that the automobile has been activated; in response to determining that the automobile has been activated, obtaining a playlist from a client device (playlist from computer, see pg. 2, ¶ 0027; playlist activation by starting vehicle, see pgs. 4-5, ¶ 0040 - ¶ 0042), wherein the playlist includes one or more references that were saved by way of the client device for in-automobile playout, wherein the one or more references indicate audio files (see pg. 4, ¶ 0037 - ¶ 0040); requesting a stream of the audio files from one or more audio server devices; receiving the stream of the audio files; and causing audible playout of the stream of the audio files (via receiver/head unit of vehicle, see pg. 2, ¶ 0028; pg. 3, ¶ 0030; pgs. 4-5, ¶ 0035 - ¶ 0037, ¶ 0040 - ¶ 0043).  
Welk discloses the client device being any computer with internet access for connection to the automobile (see pg. 2, ¶ 0027, pgs. 3-4, ¶ 0034 - ¶ 0035, ¶ 0039 - ¶ 0040), but does not expressly disclose the client device located proximate to the automobile. However the use of a client device located proximate to the automobile is merely a straightforward possibility and therefore an obvious choice a skilled person would select, depending on the type of computer device associated with the user that is being used to create and edit playlists, as taught by Lieu, which discloses a similar audio playback system for vehicles, and further teaches the use of a client device in the form of a portable device that can be carried by the user to create or modify playlists (see pg. 3, ¶ 0029; pg. 5, ¶ 0043), and wherein the client device can therefore be located proximate to the automobile when carried by the user using the vehicle. The proposed modification is therefore considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, depending on the type of computer device being used to create and modify playlists, and further as the use of a device that can be detected in close proximity to the automobile used for audio playback can provide added security when establishing a connection between the client device and the automobile (Lieu pg. 2, ¶ 0017; pg. 8, ¶ 0077; pg. 9-10, ¶ 0099 - ¶ 0102).
As to claim 15, Welk in view of Lieu further discloses wherein the automobile includes an audio playout system, and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Welk pg. 2, ¶ 0028; pg. 3, ¶ 0030; pg. 5, ¶ 0042 - ¶ 0043).  
As to claim 19, Welk discloses an automobile comprising: a processor; memory; and program instructions, stored in the memory, that upon execution by the processor cause the automobile to perform operations (via receiver, see pg. 3, ¶ 0029 - ¶ 0030) comprising: determining that the automobile has been activated; in response to determining that the automobile has been activated, obtaining a playlist from a client device (playlist from computer, see pg. 2, ¶ 0027; playlist activation by starting vehicle, see pgs. 4-5, ¶ 0040 - ¶ 0042), wherein the playlist includes one or more references that were saved by way of the client device for in-automobile playout, wherein the one or more references indicate audio files (see pg. 4, ¶ 0037 - ¶ 0040); requesting a stream of the audio files from one or more audio server devices; receiving the stream of the audio files; and causing audible playout of the stream of the audio files (via receiver/head unit of vehicle, see pg. 2, ¶ 0028; pg. 3, ¶ 0030; pgs. 4-5, ¶ 0035 - ¶ 0037, ¶ 0040 - ¶ 0043).  
Welk discloses the client device being any computer with internet access for connection to the automobile (see pg. 2, ¶ 0027, pgs. 3-4, ¶ 0034 - ¶ 0035, ¶ 0039 - ¶ 0040), but does not expressly disclose the client device located proximate to the automobile. However the use of a client device located proximate to the automobile is merely a straightforward possibility and therefore an obvious choice a skilled person would select, depending on the type of computer device associated with the user that is being used to create and edit playlists, as taught by Lieu, which discloses a similar audio playback system for vehicles, and further teaches the use of a client device in the form of a portable device that can be carried by the user to create or modify playlists (see pg. 3, ¶ 0029; pg. 5, ¶ 0043), and wherein the client device can therefore be located proximate to the automobile when carried by the user using the vehicle. The proposed modification is therefore considered obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, depending on the type of computer device being used to create and modify playlists, and further as the use of a device that can be detected in close proximity to the automobile used for audio playback can provide added security when establishing a connection between the client device and the automobile (Lieu pg. 2, ¶ 0017; pg. 8, ¶ 0077; pg. 9-10, ¶ 0099 - ¶ 0102).
As to claim 21, Welk in view of Lieu further discloses wherein the client device transmitted the one or more references saved for in-automobile playout to a profile server, and wherein the client device received the playlist from the profile server (Welk service provider server, see pg. 4, ¶ 0037).  
As to claim 22, Welk in view of Lieu further discloses wherein the client device received, by way of a user interface function of a web browser application executing on the client device, input that selected the one or more references, and wherein the client device stored the one or more references in response to receiving the input (Welk pg. 2, ¶ 0027; pg. 4, ¶ 0038 - ¶ 0039; Lieu pg. 5, ¶ 0043).  
As to claim 23, Welk in view of Lieu further discloses wherein the client device transmitted the one or more references saved for in-automobile playout to a profile server, and wherein the client device received the playlist from the profile server (Welk service provider server, see pg. 4, ¶ 0037).  
As to claim 24, Welk in view of Lieu further discloses wherein the client device received, by way of a user interface function of a web browser application executing on the client device, input that selected the one or more references, and wherein the client device stored the one or more references in response to receiving the input (Welk pg. 2, ¶ 0027; pg. 4, ¶ 0038 - ¶ 0039; Lieu pg. 5, ¶ 0043).  
As to claim 27, Welk in view of Lieu further discloses wherein the automobile includes an audio playout system, and wherein causing audible playout of the stream of the audio files comprises: transmitting the audio files to the audio playout system, wherein reception of the audio files causes the audio playout system to play out the audio files (Welk pg. 2, ¶ 0028; pg. 3, ¶ 0030; pg. 5, ¶ 0042 - ¶ 0043).  
As to claim 28, Welk in view of Lieu further discloses wherein the client device transmitted the one or more references saved for in-automobile playout to a profile server, and wherein the client device received the playlist from the profile server (Welk service provider server, see pg. 4, ¶ 0037).  
As to claim 29, Welk in view of Lieu further discloses wherein the client device received, by way of a user interface function of a web browser application executing on the client device, input that selected the one or more references, and wherein the client device stored the one or more references in response to receiving the input (Welk pg. 2, ¶ 0027; pg. 4, ¶ 0038 - ¶ 0039; Lieu pg. 5, ¶ 0043).   

6.	Claims 4, 13 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welk in view of Lieu, and further in view of US Patent Pub No 2014/0006559 A1 to Drapeau et al. (“Drapeau”).
As to claims 4, 13 and 25, Welk in view of Lieu discloses the method, article of manufacture and automobile of respective parent claims 1, 10 and 19.
Welk in view of Lieu does not disclose further comprising: determining weather or traffic conditions within a threshold distance of the client device, wherein requesting the stream of the audio files from one or more audio server devices comprises requesting an audio file containing information regarding the weather or traffic conditions.  
Drapeau discloses a similar playlist streaming system (see pg. 1, ¶ 0006), and further discloses wherein additional content or information can be added to the streamed content, including traffic, weather and news, the additional content or information being localized to where the user is at any given time (see pg. 2, ¶ 0039 - ¶ 0040).
Welk in view of Lieu and Drapeau are analogous art because they are drawn to media content streaming systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate the added weather or traffic information as taught by Drapeau in the method, article of manufacture and automobile as taught by Welk in view of Lieu. The motivation would have been to provide the user or driver with a more dynamic listening experience that includes pertinent information to the user's location (Drapeau Abstract).

7.	Claims 5, 14 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Welk in view of Lieu, and further in view of US Patent Pub No 2017/0115952 A1 to Gregory.
As to claims 5, 14 and 26, Welk in view of Lieu discloses the method, article of manufacture and automobile of respective parent claims 1, 10 and 19.
Welk in view of Lieu does not disclose determining a number of humans in the automobile, wherein requesting the stream of the audio files from one or more audio server devices comprises requesting an audio file based on the number of humans in the automobile.
Gregory discloses a similar vehicle audio system, and further discloses wherein playlists or audio content can be based on current vehicle occupant (see pg. 1, ¶ 0007; pg. 3, ¶ 0054), including the number of occupants in the vehicle (see pg. 3, ¶ 0053; pg. 4, ¶ 0077 - ¶ 0078).
Welk in view of Lieu and Gregory are analogous art because they are both drawn to vehicle audio systems.
It would have been an obvious choice before the effective filing date of the claimed invention to incorporate customized audio output as taught by Gregory in the method, article of manufacture and automobile as taught by Welk in view of Lieu. The motivation would have been to provide personalized audio playout for a single or multiple occupants based on occupant content preferences (Gregory pg. 3, ¶ 0053; pg. 4, ¶ 0077 - ¶ 0078).

Response to Arguments
8.	Applicant’s arguments with respect to claim(s) 1, 10 and 19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABRINA DIAZ whose telephone number is (571)272-1621. The examiner can normally be reached Monday-Friday 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AHMAD MATAR can be reached on (571)272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SABRINA DIAZ/Examiner, Art Unit 2652



/AHMAD F. MATAR/Supervisory Patent Examiner, Art Unit 2652